DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
The amendments submitted on October 11, 2021 have been entered. 
Claims 6-10, 67, and 69 have been canceled.
Claims 1-5, 11-12, 64-66, 68, and 70-71 are examined in this Office action. 

Status of Objections and Rejections
All previous objections and rejections not set forth below have been withdrawn in view of Applicants’ amendments and/or upon further consideration.
All rejections of claims 6-10, 67, and 69 are moot in light of Applicants’ cancelation of claims 6-10, 67, and 69.
The previous rejections of claims 5, 12, 64-66, 68, and 70-71 under pre-AIA  35 U.S.C. § 102(b) / 35 U.S.C. § 103(a) have been withdrawn in light of the claim amendments and the accompanying arguments. However, the rejections of claims 1-4 and 11 under pre-AIA  35 U.S.C. § 102(b) still remain; see infra. 

Response to Amendment
The Declaration under 37 C.F.R. § 1.132 by Dr. Pennell, filed on 10/11/2021, does provide arguments that phenotypes of transgenic plants are generally not inherently present features (see in particular pages 3-4).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claims 70-71 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. This is a new rejection necessitated by the claim amendments. 
	Claims 70-71 have been amended to recite the limitation(s) of “[t]he method of claim 12” in line 1. There is insufficient antecedent basis for this limitation in the claim because the subject matter of preceding claim 64 the rice plant of claim 2 (with additional limitations); claim 64 is not a method claim. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 11 remain rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by TROUKHAN (Troukhan and Mascia, United States Patent Application see IDS filed 08/13/2020). Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 2-12 of the Office action mailed 09/03/2021. 
	The claims are drawn to a rice plant cell and to a rice plant, which comprise an exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence encoding a polypeptide having 90% or greater sequence identity to the amino acid sequence of SEQ ID NO:473, wherein a plant produced from said plant cell has an increased saccharification efficiency as compared to the corresponding saccharification efficiency of a control plant. 
	TROUKHAN teaches nucleotide sequences and corresponding polypeptides conferring modulated plant characteristics (entire document, see Title, Abstract, for example). 	TROUKHAN teaches isolated nucleic acid molecules from various plants including sorghum (Sorghum), and teaches their corresponding encoded polypeptides that are able to confer the traits of modulated plant size, vegetative growth, organ number, plant architecture, sterility or seedling lethality in plants (Id., Abstract, for example). The invention is directed to advantageously manipulating plant characteristics in traits such as architecture, biomass, development, composition, conversion efficiency, energy output, nitrogen use, nutrient uptake, phosphate use, photosynthetic capacity, shade avoidance, cold tolerance, drought tolerance, water use efficiency, stress tolerance, vigor, flowering time and yield to maximize the benefits of energy crops and other economically important crops depending on the benefit sought and the particular environment in which the crop must grow (page 1, paragraph 0012; page 5, paragraph 0052; page 6, paragraph 0063).
	TROUKHAN teaches that the methods of the invention are preferably used in plants that are important or interesting for agriculture, horticulture, biomass for the production of liquid fuel Oryza sativa (rice) (page 10, paragraphs 0099-0100). 
	TROUKHAN reviews and highlights the importance of plants for the production of biofuels, foods, and grains (page 1, paragraphs 0003-0010), and teaches molecular genetics approaches that introduce and express recombinant nucleic acid molecules, which allow for the production of plant species tailored to grow more efficiently and produce more products (Id., paragraph 0012). For example, sorghum is source of ethanol biofuel (Id., paragraph 0007), and is one of the most efficient grains for producing ethanol with a typical starch content and ethanol yield as compared to other grains (Id., paragraph 0008). 
	It is known in the art that enzymatic saccharification is a key step in biofuel production using lignocellulosic biomass from plants; which in turn increases conversion efficiency (of plant biomass to product). 
	TROUKHAN teaches that the sequences of the invention can be used to advantageously manipulate plant characteristics in traits such as architecture, biomass (i.e., difference in biomass composition), development, composition (i.e., difference in biomass composition), conversion efficiency of biofuel processing steps (i.e., increased saccharification efficiency; i.e., increased conversion efficiency), energy output, confinement, photosynthetic capacity, water use efficiency, stress tolerance, vigor, flowering time and yield, to maximize the benefits of energy crops and other economically important crops (page 5, paragraph 0052).
	TROUKHAN teaches that the nucleotides and polypeptides of the invention are useful to make plants with one or more altered characteristics. For example, the sequences can be used to modify the appearance, physiology, and/or content of plants, by altering leaf size or number, plant size, biomass, branching, time to flowering, seed number and size, content or composition 
	TROUKHAN teaches that the nucleotides and polypeptides of the invention are useful for making plants with modulated biomass, useful for making plants with modulated plant growth and development, useful for making plants with modulated growth rate, and useful for making plants with increased plant height (Id., paragraph 0119).
	TROUKHAN teaches that the nucleotides and polypeptides of the invention are useful for modulating plant characteristics in traits such as the composition of a plant, plant material, plant tissue, plant cell and seed, including making plants with modulated or altered carbohydrate content, making plants with modulated or altered sugar content (i.e., increase in sugar content; i.e., increase in sugar concentration), making plants with increased starch (i.e., glucan) content, and making plants with altered cell wall content and/or composition, relative to wild-type controls (paragraph 0120, bridging pages 13-14). 
	One of the polypeptides taught by TROUKHAN is referred to as SEQ ID NO:14771. This polypeptide is 100% identical to instant SEQ ID NO:473; see alignment on pages 7-8 in the Office action dated 09/03/3021. 
	The polypeptide of SEQ ID NO:14771, taught by TROUKHAN, is annotated as Pfam Name: 2OG-FeII_Oxy, Pfam Description: 2OG-Fe(II) oxygenase superfamily, Ceres Annot ID no. 8631464; see Sequence Listing. 
	It is noted that, paralleling the teachings of TROUKHAN, the instant disclosure also contemplates plant transformation with a vector overexpressing the transgene encoding a GA20-oxidase enzyme CeresAnnot: 8631464, i.e., SEQ ID NO:473 (see Specification, Example 1, page 120, lines 5-8). 

	TROUKHAN also teaches and claims (claim 8-12 of TROUKHAN, for example) a plant cell, a transgenic plant, and seed from a transgenic plant, which comprise a nucleotide sequence according to claim 1 (i.e., a sequence encoding an amino acid sequence that is at least 85% identical to SEQ ID NO:14771). 
	TROUKHAN teaches heterologous sequences (page 3, paragraph 0034), teaches and claims (claim 3 of TROUKHAN, for example) vectors comprising a nucleic acid having a plant regulatory region operably linked to the nucleic acid encoding SEQ ID NO:14771.  
	TROUKHAN teaches that the nucleic acid encoding SEQ ID NO:14771 is useful for modulating plant characteristics (page 13, paragraph 0118), and can be used to advantageously manipulate plant characteristics in traits such as biomass, conversion efficiency of biofuel processing steps, and others (page 5, paragraph 0052).
	TROUKHAN teaches a plant regenerated from a plant cell or seed according to the invention. The plant, or plants derived from the plant, plant cell, plant material or seeds of a plant of the invention preferably has increased size (in whole or in part), increased vegetative growth, increased organ number and/or increased biomass (sometimes hereinafter collectively referred to as increased biomass), or compositional characteristics as compared to a wild-type plant cultivated under identical conditions (page 2, paragraph 0024). 
	TROUKHAN teaches and claims (claim 4 of TROUKHAN, for example) a method of modulating plant growth, development or phenotype characteristics, which comprises 
	TROUKHAN teaches that, because some of the disclosed sequences and methods increase vegetative growth, the disclosed methods can be used to enhance biomass production. For example, plants that grow vegetatively have an increase biomass production, compared to a plant of the same species that is not genetically modified for substantial vegetative growth. Examples of increases in biomass production include increases of at least 5%, at least 10%, at least 20%, or even at least 50%, when compared to an amount of biomass production by a plant of the same species not genetically modified (page 4, paragraph 0048).
	TROUKHAN teaches and claims (claim 19 of TROUKHAN, for example) a method for producing a transgenic (rice) plant having modified growth, development or phenotype characteristics as compared to a wild-type plant of the same species, which comprises inserting a nucleotide sequence encoding an amino acid sequence that is at least 85% identical to SEQ ID NO:14771 into an expression vector, introducing the vector into a plant or a cell of a plant to overexpress the encoded polypeptide of the nucleotide sequence, and selecting the transgenic plant for modified growth, development or phenotype characteristics as compared to the wild-type plant of the same species. 
	The instantly claimed properties of exhibiting increased saccharification efficiency would be inherent to the compositions (nucleic acids, polypeptides, rice plants) taught by TROUKHAN, which comprise the recited structure(s), which are required for the claimed function(s). 


	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on October 11, 2021 have been carefully considered but they were not found to be persuasive. The Applicants contend that the claims are not anticipated, because the cited document is not asserted to teach all claimed features (Remarks, page 5, last paragraph). Applicants argue that the allegedly missing features are not established by inherency (Id., page 6, first full paragraph). 
	The Examiner disagrees. The instant claims are composition claims. As described above, TROUKHAN highlights that the nucleic acid encoding SEQ ID NO:14771 is an important polynucleotide of the invention because TROUKHAN discloses and claims SEQ ID NO:14771 in claims 3, 5, and 22; and also discloses and claims plant cells and transgenic plants comprising SEQ ID NO:14771 in claims 8-10. Although TROUKHAN does not create a transgenic rice plant using the polynucleotide encoding SEQ ID NO:14771, TROUKHAN teaches how to do so by providing all steps and working examples. The instantly claimed function results from the structure(s) taught by TROUKHAN. 
“[A] reference can anticipate a claim even if it “d[oes] not expressly spell out” all the limitations  arranged or combined as in the claim, if a person of skill in the art, reading the reference, would “at once envisage” the claimed arrangement or combination.” See Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1392 (Fed. Cir. 2015) (finding a reference can anticipate a claim where there is no evidence that the claimed combination was in fact created, but where the claimed combination is plainly suggested as an alternative embodiment). See also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1379 (Fed.Cir.2001) Ex parte Christophe Reuzeau, Appeal No. 2016-000979 (decided 03/24/2017), at pages 9-18, where in a factually similar context the rejection was affirmed. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
Claims 1-4, 11, and 70-71 are rejected.
Claims 5 and 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 12 and 68 are allowed. 
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663